DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-10, and 16-20 are pending in this office action and presented for examination. Claims 1, 5-6, 10, 16, and 20 are newly amended, and claim 2 is newly cancelled, by the response received April 6, 2021.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In various locations in paragraph [0054] “src[i]” may have been intended to be “src[k]”. 
In paragraph [0058], fifth-to-last line, “src1[i]” may have been intended to be “src1[k]”.

Drawings
The drawings are objected to because:
In paragraph [0047], the description for step 402 includes an immediate value, whereas step 402 in FIG. 4 does not. 
In paragraph [0055], second-to-last line, “506” should be “503”. 
Numbers, letters, and reference characters should not cross or mingle with the lines. However, this issue is present in, as non-limiting examples, amended FIG. 6A (the uppermost “Write Mask Field 670”, “RS FIELD 652A”, “ROUND 652A.1”, “DISP. F. 662A”); and amended FIG. 6B (“Vector Length Field 659B”, “MEMORY ACCESS 646”, “Vector Length Field 659B”, “DISP. F. 662A”).
In amended FIG. 6B, it is unclear as to what the light line connecting the uppermost block 662A and 662B is indicating. In addition, this line appears to mingle with the text associated with the uppermost block 664. 
Reference characters 646A and 646B of amended Figure 6A do not appear to be present in the specification.
In amended Figure 9B, it is unclear as to what element(s) the lead line for core 990 is directed. An underline may be more appropriate.
Paragraph [0150] as amended conveys that Figure 10B includes an L1 data cache 1006 and part of the L2 cache 1004. However, Figure 10B appears to correlate its L1 data cache to reference character 1006A, and does not appear to contain a part of the L2 cache 1004. 
Reference character 150, of paragraph [0123] as amended, does not appear to be present in the drawings. 
Figures 1-2 and 6A-16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 6-10 and 16-20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 6 recites the limitation “the instruction” in line 3; if this recited limitation refers to the same instruction as “a single instruction” recited in claim 6, line 1, “the single instruction” should instead be recited in claim 6, line 3, for antecedent basis clarity. Note that claim 10 further recites the limitation “the instruction” in lines 2-3.
Claims 7-10 are objected to for failing to alleviate the objection of claim 6 above. 

Claim 16 recites the limitation “the instruction” in line 4; if this recited limitation refers to the same instruction as “a single instruction” recited in claim 16, line 4, “the single 
Claims 17-20 are objected to for failing to alleviate the objection of claim 16 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the decoded single instruction” in line 5. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether the limitation is to be interpreted as “the decoded instruction” or “the single instruction” or as something else.
Claim 1 recites the limitation “determining a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions located including the data element position to a least significant data element position of the source vector” in lines 10-12. However, it is indefinite as to what is being conveyed. For example, it is unclear as to what is being grammatically conveyed by the “located 
Claims 3-5 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 5 recites the limitation “the instruction further comprises a second source vector identifier” in lines 2-3. However, as the aforementioned instruction was not previously recited as comprising anything, it is indefinite as to whether the “further” should be deleted or whether the aforementioned instruction is intended to be the same instruction as the single instruction recited in claim 1, line 3. 

Claim 6 recites the limitation “determine a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions located including the data element position to a least significant data element position of the source vector” in lines 7-10. However, it is indefinite as to what is being conveyed. For example, it is unclear as to what is being grammatically conveyed by the “located including” language. For example, it is unclear as to whether the matching data element positions are located from the data element position to a least significant data element position of the source vector, inclusive, or whether the matching data element positions may include other data 
Claims 7-10 are rejected for failing to alleviate the rejection of claim 6 above.

Claim 7 recites the limitation “the stored value representing the number of matching data element positions” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 7 recites the limitation “the stored value representing the number of matching data element positions is a sum of the number of matching data element positions and the immediate value” in lines 1-3. However, it is indefinite as to how a stored value “representing” the number of matching data element positions can be “a sum of” the number of matching data element positions “and the immediate value”, given that it is unclear as to how such a sum would be considered to “represent” the number of matching data element positions.

Claim 16 recites the limitation “determine a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions located including the data element position to a least significant data element position of the source vector” in lines 11-14. However, it is indefinite as to what is being conveyed. For example, it is unclear as to what is being grammatically conveyed by the “located including” language. For example, it is unclear as to whether the matching data element positions are located from the data element position to a least significant data element position of the 
Claims 17-20 are rejected for failing to alleviate the rejection of claim 16 above.

Claim 17 recites the limitation “the stored value representing the number of matching data element positions” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 17 recites the limitation “the stored value representing the number of matching data element positions is a sum of the number of matching data element positions and the immediate value” in lines 1-3. However, it is indefinite as to how a stored value “representing” the number of matching data element positions can be “a sum of” the number of matching data element positions “and the immediate value”, given that it is unclear as to how such a sum would be considered to “represent” the number of matching data element positions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzman et al. (Kunzman) (US 20160179537 A1) in view of Gabzdyl et al. (Gabzdyl) (US 5964861) in view of ST (RM0004 Reference Manual – Programmer’s reference manual for Book E processors).
Consider claim 1, Kunzman discloses a method for executing a single instruction ([0105], line 5, execute stage 416; [0108], line 26, a set of one or more execution units 462), the method comprising: decoding an instruction by a decode circuit ([0105], line 2, decode stage 406; [0107], lines 5-6, the decode unit 440 (or decoder) may decode instructions; [0115], line 5, instruction decoder 500), the single instruction comprising an opcode ([0027], line 4, opcode), a destination vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), a source vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), and an immediate value ([0044], line 2, specification of an immediate); and executing the decoded single instruction according to the opcode by an execution circuit ([0105], line 5, execute stage 416; [0108], line 26, a set of one or more execution units 462); for each data element position of a source vector (Figure 15, wherein index_vec is the recited source vector, and each block within index_vec corresponds to the recited each data element position), determining a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions located including the data element position to a least significant data element position of the source vector ([0171], lines 1-18, FIG. 15 illustrates how the pc_vec values are determined for iteration 0 and stored as data elements within a vector register 1501. In particular, each data element in the pc_vec vector register 1501 corresponds to an index in the index vector register 1301 and has 
However, while Kunzman discloses the aforementioned executing a decoded single instruction comprising an opcode, a destination vector identifier, a source vector identifier, and 
	On the other hand, Gabzdyl discloses both providing instructions in general (col. 1, lines 64-67, the choice of the restricted instruction set is of paramount importance and will typically be the instructions perceived to be most useful for a range of functions the processor might need to perform) and providing single instructions that are the equivalent of combining a number of other instructions (col. 2, lines 10-15, if the instruction set does not include a particular instruction, it may still be possible to create the same instruction by combining a number of other instructions. This will inevitably result in more power being consumed in providing the desired performance than if the desired instruction had formed part of the restricted instruction set).
	Gabzdyl’s general teaching of providing instructions increases usefulness for a range of functions a processor might need to perform (Gabzdyl, col. 1, lines 64-67). In addition, Gabzdyl’s teaching of providing an instruction which corresponds to a number of other instructions results in decreased power consumption (Gabzdyl, col. 2, lines 10-15). 

However, while the combination thus far entails storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), the combination thus far does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl in order to increase usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decrease power consumption relative to performing an operation using an immediate value via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman and Gabzdyl, and the functionality of performing an addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier of ST), according to known methods (Gabzdyl’s teaching of providing an instruction which corresponds to a number of other instructions, as cited above) to yield predictable results (an instruction which performs both the functionality of the instruction of the combination of Kunzman and Gabzdyl and the functionality of performing an addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier of ST).

Consider claim 3, the overall combination discloses the destination vector identifier and the source vector identifier identify storage locations (Kunzman, [0036], lines 2-3, specifies the 
Consider claim 4, the overall combination discloses a size of data elements in the source vector identified by the source vector identifier is one of byte, word, doubleword, and quadword (Kunzman, [0031], lines 1-17, While embodiments of the invention will be described in which the vector friendly instruction format supports the following: a 64 byte vector operand length (or size) with 32 bit (4 byte) or 64 bit (8 byte) data element widths (or sizes) (and thus, a 64 byte vector consists of either 16 doubleword-size elements or alternatively, 8 quadword-size elements); a 64 byte vector operand length (or size) with 16 bit (2 byte) or 8 bit (1 byte) data element widths (or sizes); a 32 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); and a 16 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); alternative embodiments may support more, less and/or different vector operand sizes (e.g., 256 byte vector operands) with more, less, or different data element widths (e.g., 128 bit (16 byte) data element widths)).

Consider claim 6, Kunzman discloses a processor ([0105], line 1, processor; [0106], line 1, processor) for executing a single instruction ([0105], line 5, execute stage 416; [0108], line 26, a set of one or more execution units 462), the processor comprising: a decode circuit to decode the single instruction ([0105], line 2, decode stage 406; [0107], lines 5-6, the decode unit 440 (or decoder) may decode instructions; [0115], line 5, instruction decoder 500), the instruction comprising an opcode ([0027], line 4, opcode), a destination vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), a 
However, while Kunzman discloses the aforementioned executing a decoded single instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value (as cited above), and while Kunzman discloses the aforementioned execution behavior (as cited above), Kunzman does not disclose performing the aforementioned execution behavior by executing the aforementioned decoded single instruction, such that the aforementioned store vector is identified by the aforementioned source vector identifier of the single instruction, and the aforementioned destination vector is identified by the aforementioned destination vector identifier of the single instruction. In addition, while Kunzman discloses storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), Kunzman does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”. 

	Gabzdyl’s general teaching of providing instructions increases usefulness for a range of functions a processor might need to perform (Gabzdyl, col. 1, lines 64-67). In addition, Gabzdyl’s teaching of providing an instruction which corresponds to a number of other instructions results in decreased power consumption (Gabzdyl, col. 2, lines 10-15). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman in order to increase usefulness and decrease power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman, as this modification merely entails applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Gabzdyl’s teaching as cited above, when applied to the Kunzman which discloses a function without a corresponding instruction (wherein the function is performed by executing two separate instructions, vpconflict and vpopcnt, wherein the former specifies the source vector identifier and 
However, while the combination thus far entails storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), the combination thus far does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”.
On the other hand, ST discloses addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier (page 417/1025, vector add immediate word). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl in order to increase usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decrease power consumption relative to performing an operation using an immediate value via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman and Gabzdyl, and the 

Consider claim 7, the overall combination discloses the stored value representing the number of matching data element positions is a sum of the number of matching data element positions and the immediate value (ST, page 417/1025, vector add immediate word; Gabzdyl, col. 1, lines 64-67, the choice of the restricted instruction set is of paramount importance and will typically be the instructions perceived to be most useful for a range of functions the processor might need to perform; Gabzdyl, col. 2, lines 10-15, if the instruction set does not include a particular instruction, it may still be possible to create the same instruction by combining a number of other instructions. This will inevitably result in more power being consumed in providing the desired performance than if the desired instruction had formed part of the restricted instruction set).

Consider claim 8, the overall combination discloses the destination vector identifier and the source vector identifier identify storage locations (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands).
Consider claim 9, the overall combination discloses a size of data elements in the source vector identified by the source vector identifier is one of byte, word, doubleword, and quadword (Kunzman, [0031], lines 1-17, While embodiments of the invention will be described in which the vector friendly instruction format supports the following: a 64 byte vector operand length (or size) with 32 bit (4 byte) or 64 bit (8 byte) data element widths (or sizes) (and thus, a 64 byte vector consists of either 16 doubleword-size elements or alternatively, 8 quadword-size elements); a 64 byte vector operand length (or size) with 16 bit (2 byte) or 8 bit (1 byte) data element widths (or sizes); a 32 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); and a 16 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); alternative embodiments may support more, less and/or different vector operand sizes (e.g., 256 byte vector operands) with more, less, or different data element widths (e.g., 128 bit (16 byte) data element widths)).

Consider claim 16, Kunzman discloses a non-transitory machine-readable medium containing instructions that, when performed by a processor, cause the performance of operations ([0187], lines 4-6, software instructions stored in memory embodied in a non-transitory computer readable medium) comprising: fetching a single instruction from a code storage by a fetch circuit ([0105], lines 1-2, fetch stage 402; [0107], line 4, instruction fetch unit 438; [0107], line 2, instruction cache unit 434), the instruction comprising an opcode ([0027], line 4, opcode), a destination vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), a source vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), 
However, while Kunzman discloses the aforementioned executing a decoded single instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value (as cited above), and while Kunzman discloses the aforementioned execution behavior (as cited above), Kunzman does not disclose performing the aforementioned execution behavior by executing the aforementioned decoded single instruction, such that the aforementioned store vector is identified by the aforementioned source vector identifier of the single instruction, and the aforementioned destination vector is identified by the aforementioned destination vector identifier of the single instruction. In addition, while Kunzman discloses storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), Kunzman does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”. 

	Gabzdyl’s general teaching of providing instructions increases usefulness for a range of functions a processor might need to perform (Gabzdyl, col. 1, lines 64-67). In addition, Gabzdyl’s teaching of providing an instruction which corresponds to a number of other instructions results in decreased power consumption (Gabzdyl, col. 2, lines 10-15). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman in order to increase usefulness and decrease power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman, as this modification merely entails applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Gabzdyl’s teaching as cited above, when applied to the Kunzman which discloses a function without a corresponding instruction (wherein the function is performed by executing two separate instructions, vpconflict and vpopcnt, wherein the former specifies the source vector identifier and 
However, while the combination thus far entails storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), the combination thus far does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”.
On the other hand, ST discloses addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier (page 417/1025, vector add immediate word). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl in order to increase usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decrease power consumption relative to performing an operation using an immediate value via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman and Gabzdyl, and the 

Consider claim 17, the overall combination discloses the stored value representing the number of matching data element positions is a sum of the number of matching data element positions and the immediate value (ST, page 417/1025, vector add immediate word; Gabzdyl, col. 1, lines 64-67, the choice of the restricted instruction set is of paramount importance and will typically be the instructions perceived to be most useful for a range of functions the processor might need to perform; Gabzdyl, col. 2, lines 10-15, if the instruction set does not include a particular instruction, it may still be possible to create the same instruction by combining a number of other instructions. This will inevitably result in more power being consumed in providing the desired performance than if the desired instruction had formed part of the restricted instruction set).

Consider claim 18, the overall combination discloses the destination vector identifier and the source vector identifier identify storage locations (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands).
Consider claim 19, the overall combination discloses a size of data elements in the source vector identified by the source vector identifier is one of byte, word, doubleword, and quadword (Kunzman, [0031], lines 1-17, While embodiments of the invention will be described in which the vector friendly instruction format supports the following: a 64 byte vector operand length (or size) with 32 bit (4 byte) or 64 bit (8 byte) data element widths (or sizes) (and thus, a 64 byte vector consists of either 16 doubleword-size elements or alternatively, 8 quadword-size elements); a 64 byte vector operand length (or size) with 16 bit (2 byte) or 8 bit (1 byte) data element widths (or sizes); a 32 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); and a 16 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); alternative embodiments may support more, less and/or different vector operand sizes (e.g., 256 byte vector operands) with more, less, or different data element widths (e.g., 128 bit (16 byte) data element widths)).

Claims 5, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzman, Gabzdyl, and ST as applied to claims 1, 6, and 16 above, and further in view of Ashcraft et al. (Ashcraft) (US 7849292 B1).
Consider claim 5, the combination thus far entails the source vector identifier is a first source vector identifier (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand) and the source vector is a first source vector (Kunzman, Figure 15, wherein index_vec is the recited source vector).
However, the combination thus far does not entail the instruction further comprises a second source vector identifier. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST in order to increase the functionality of the aforementioned instruction of the combination of Kunzman, Gabzdyl, and ST. In addition, such a combination increases usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decreases power consumption relative to performing another addition operation via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman, Gabzdyl, and ST, and the functionality of using a third source operand to contribute to a sum), according to known methods to yield predictable results (the instruction of the combination of Kunzman, Gabzdyl, and ST, further including a further source operand contributing to the sum). 

Consider claim 10, the combination thus far entails the source vector identifier is a first source vector identifier (Kunzman, [0036], lines 2-3, specifies the locations of the source and 
However, the combination thus far does not entail the instruction further comprises a second source vector identifier. 
On the other hand, Ashcraft discloses an instruction having three source operands, one indicating an immediate value, wherein the three source operands are added together (col. 7, lines 40-45, the use of three source operands enables representation of fused operations, such as adding two operands to a third. The first source operand and the destination operand are always registers. The second and third source operands can both be registers, or one can indicate an immediate value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST in order to increase the functionality of the aforementioned instruction of the combination of Kunzman, Gabzdyl, and ST. In addition, such a combination increases usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decreases power consumption relative to performing another addition operation via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman, Gabzdyl, and ST, and the functionality of using a third source operand to contribute to a sum), according to known methods to yield predictable results (the instruction of the 

Consider claim 20, the combination thus far entails the source vector identifier is a first source vector identifier (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand) and the source vector is a first source vector (Kunzman, Figure 15, wherein index_vec is the recited source vector).
However, the combination thus far does not entail the instruction further comprises a second source vector identifier. 
On the other hand, Ashcraft discloses an instruction having three source operands, one indicating an immediate value, wherein the three source operands are added together (col. 7, lines 40-45, the use of three source operands enables representation of fused operations, such as adding two operands to a third. The first source operand and the destination operand are always registers. The second and third source operands can both be registers, or one can indicate an immediate value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST in order to increase the functionality of the aforementioned instruction of the combination of Kunzman, Gabzdyl, and ST. In addition, such a combination increases usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decreases power consumption relative to performing another addition operation via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of . 

Response to Arguments
Applicant on page 20 argues: “Claims 1-10 and 16-20 are pending, with claims 1, 6, and 16 being independent. By way of the present response the Applicant has: 1) amended claims 1, 5, 6, 10, 16, and 20; 2) added no new claims; and 3) canceled no claims. As such, claims 1-10 and 16-20 are now pending.”
However, claim 2 appears to be cancelled, while analogous claims in the other claim trees (claims 7 and 17) remain. As such, it is unclear as to whether claim 2 was intended to be cancelled. 

Applicant on page 20 argues: ‘As noted in MPEP 707.07(d), "[t]he examiner should, as a part of the first Office action on the merits, identify any claims which he or she judges, as presently recited, to be allowable and/or should suggest any way in which he or she considers that rejected claims may be amended to make them allowable." Applicant respectfully requests suggestions regarding allowability including claim amendment suggestions. Providing this prescribed guidance is in the interest of compact prosecution.’

Applicant on page 20 argues: “Applicant has submitted replacement drawings with the changes to figures as indicated.”
Various previously pending objections to the drawings are withdrawn in view of the amendments to the drawings. However, other previously pending objections to the drawings remain applicable, and in various cases the amendments to the drawings introduce additional objectionable issues — see the drawings section above.

Applicant on page 20 argues: “Claims 1-10 and 16-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. Applicant submits that the amended claims overcome the rejections in this Office action.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 22 argues: ‘In particular, the combination as cited, does not appear to describe the use of an immediate to provide a value to be added to the determined number of matching data element positions value. The Office Action cites ST as providing "execution behavior comprising an immediate value." The cited instruction of ST adds a zero extended immediate value to the high and low order data elements of a source register to generate and store two modulo sums. Note that this addition is to data values. ST does not teach adding to determined values and, as such, has a very different functionality what is claimed. Applicant is unsure as to how a PHOSITA looking at ST would think it would be applicable to adding to any sort of determined value as ST does not teach that. In other words, how is this a predictable result if the underlying operations are different? Applicant contends that is not.’
However, Examiner submits that ST is being relied upon to teach and motivate addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier. While ST may add the immediate value to a value in a register rather than a value akin to the value relied upon in the combination of Kunzman and Gabzdyl to meet the “value representing the number of matching data element positions” limitation, Examiner is not relying on this aforementioned further portion of ST. Nevertheless, Examiner notes that the Gabzdyl is cited to disclose and motivate providing instructions that are the equivalent of combining a number of other instructions. Examiner further notes that architectures cited in paragraph [0005] of Kunzman, and the publication cited in paragraph [0027] of Kunzman (“Intel 64 and IA-32 Architectures Software Developers Manual, October 2011; and see Intel.RTM. Advanced Vector Extensions Programming Reference, June 2011”) respectively implement and disclose the well-known multiply-add instruction, which entails 
Examiner notes that the instant specification similarly discloses “A set of SIMD extensions referred to as the Advanced Vector Extensions (AVX) (AVX1 and AVX2) and using the Vector Extensions (VEX) coding scheme has been released and/or published (e.g., see Intel.RTM. 64 and IA-32 Architectures Software Developer's Manual, September 2014; and see Intel.RTM. Advanced Vector Extensions Programming Reference, October 2014)” in paragraph [0066]. Examiner requests that these references be submitted in an information disclosure statement due to their potential relevance to the argument. 

Applicant on page 22 argues: ‘Further, Applicant is confused as to how Gabzydl is combinable with either reference. In the cited paragraph Gabzydl describes actively restricting the number of instructions supported and notes this has at least one disadvantage (e.g., "[t]his approach has the disadvantage...").’
However, in the cited, paragraph, Gabzydl discloses “This approach has the disadvantage that if the restricted instruction set does not include a particular instruction or the building blocks of that instruction, although the processor has hardware capable of functioning in accordance with that instruction it will be unable to operate in that fashion.” However, this disadvantage does not manifest when the instruction set does include the particular instruction desired (e.g., an instruction perceived to be useful for a range of functions the processor might need to perform, as cited in the rejection.)

Applicant on page 22 argues: ‘What Gabzydl appears to be describing is figuring out just how large to make an instruction length (of fixed length) to have all of the instructions need for a particular application and then generating a decoder from that "optimally encoded instruction set." Clearly that cuts against the adding new functionality.’
However, Examiner is not relying on this portion of Gabzydl in the prior art rejection. 

Applicant on page 22 argues: “For at least this rationale, the combination, as cited, does not describe claim 1. Claims that are dependent upon claim 1 are allowable for at least this rationale. Independent claims 6 and 16, and their dependents, are allowable for at least similar rationale.”
Examiner’s response to arguments above are likewise applicable to the arguments directed to the aforementioned further claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.